Citation Nr: 0423353	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  01-08 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased evaluation for service-connected 
vascular headaches, currently rated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from May 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, VA will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see also 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim.  Although two VCAA notice letters 
were sent to the veteran, they did not notify the veteran as 
to what information or evidence was necessary to substantiate 
his claim for a rating in excess of 30 percent for headaches 
or inform him as to which portion of the information and 
evidence, if any, was to be provided by him.  Until the 
veteran is provided notice as to what information and 
evidence he needs to provide to substantiate his claim, it is 
not possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claim or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating this claim.  See 38 U.S.C.A. 
§ 5103A(a)(2).

Additionally, a February 2004 statement from the veteran's 
representative indicates that the veteran received treatment 
at the San Juan VAMC from January 2000 to February 2004.  
Although some treatment records from the San Juan VAMC have 
been associated with the claims folder, complete medical 
records from this time period do not appear to have been 
requested, and should be obtained.  See 38 C.F.R. § 
3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (because VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  The 
Board also notes that these records are potentially essential 
to the veteran's claim, as they may show ongoing treatment 
for headaches.

Accordingly, this case is hereby REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

1.  The RO should obtain copies of 
all treatment records for the veteran 
from the San Juan VAMC since January 
2000.

2.  The RO should ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are fully 
complied with and satisfied.  This 
includes notifying the appellant 
(1) of the information and evidence 
not of record that is necessary to 
substantiate his claim for a rating 
in excess of 30 percent for 
headaches, (2) of the information and 
evidence that VA will seek to 
provide, and (3) of the information 
and evidence that the claimant is 
expected to provide.  The veteran 
should also be requested to provide 
any evidence in his possession that 
pertains to his claim.

3.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Supplemental Statement of 
the Case (SSOC).  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


